Citation Nr: 1518067	
Decision Date: 04/28/15    Archive Date: 05/05/15

DOCKET NO.  09-33 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to service connection for hemorrhoids.

2. Entitlement to service connection for a left ankle disability.

3. Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 10 percent disabling.

4. Entitlement to a compensable rating for pseudofolliculitis barbae.

5. Entitlement to an effective date prior to September 14, 2009 for service connection for pseudofolliculitis barbae. 

6. Entitlement to service connection for bilateral hearing loss.

7. Entitlement to service connection for tinnitus. 

8.  Entitlement to service connection for a white blood cell disability, to include: leukopenia, leukemia, and multiple myeloma as due to exposure to herbicides. 

9. Entitlement to an effective date prior to April 10, 2006 for service connection for PTSD.


REPRESENTATION

Appellant represented by:	Jan Dils


ATTORNEY FOR THE BOARD

P. M. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1967 to October 1970 and from May 2002 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (RO) in Philadelphia, Pennsylvania in December 2008 and Winston-Salem, North Carolina in August 2010, August 2012, and January 2013.

With respect to the Veteran's claims for entitlement to service connection for bilateral hearing loss, tinnitus, and a white blood cell disability and entitlement to an effective date prior to April 10, 2006 for service connection for PTSD, the Board notes that these issues have not yet been certified to the Board.  However, applicable law provides that certification is for administrative purposes and does not serve to either confer or deprive the Board of jurisdiction of an issue.  38 C.F.R. § 19.35.  As these issues were addressed in a Statement of the Case issued in August 2014 to which the Veteran (through his representative at that time) filed a timely substantive appeal (VA Form 9), these issues have been properly perfected and the Board has jurisdiction over them.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record demonstrates that the Veteran requested a Board hearing at a local VA office the Substantive Appeals (VA Form 9) submitted in September 2013 and September 2014.  Since the failure to afford the Veteran a hearing would constitute a denial of due process that could result in any BVA decision being vacated, this matter must be addressed prior to any appellate review.  See 38 C.F.R. § 20.904. 

Accordingly, the case is REMANDED for the following action:

The AOJ should take appropriate steps in order to schedule the Veteran for a Board hearing before a Veterans Law Judge at the RO (Travel Board hearing) in accordance with his request.  The Veteran and his representative should be notified in writing of the date, time, and location of the hearing.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




